Election/Restrictions
Applicant's election with traverse of a boot (Group I) in the reply filed on November 15, 2022 is acknowledged.  The traversal is on the ground(s) that examination without restriction would pose no serious burden on the examiner.  This is not found persuasive because examination without restriction would pose serious burden on the examiner for the reason(s) stated in the restriction requirement mailed August 12, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 15, 2022.

Claim Rejections - 35 USC § 102
Claims 1-3, 6, 7, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voisine, US 8,783,953.  Voisine shows a boot (26) that could be used a shaft assembly joint, comprising:
a flexible tubular wall (30) extending between a first end (32, 38) and a second end (28, 34) along a central axis, the first end being configured for receipt about a housing (18) of the shaft assembly joint and the second end being configured for receipt about a shaft (14) extending from the shaft assembly joint, the first end having a skirt (32, 38) portion with a thickness extending from an annular interior surface, facing toward the central axis for fixed engagement with an outer surface (40) of the housing, to an annular exterior surface facing away from the central axis, with the thickness of the skirt portion being anisotropic (col. 4, lines 21-24) to provide the interior surface having an increased coefficient of friction relative to the exterior surface to facilitate maintaining the skirt portion in fixed engagement with the outer surface of the housing,
wherein the interior surface is formed of a first material/annular liner portion (38) and the exterior surface is formed of a second material/annular outer portion (32), the first material being different from the second material (col. 4, lines 21-24),
wherein the annular inner portion and the annular outer portion being bonded to one another (col. 4, lines 49-51).
wherein the flexible tubular wall is formed of the second material,
wherein the second end provides a neck portion (28, 34) with a thickness extending from an annular interior surface, facing toward the central axis for fixed engagement with an outer surface (39) of the shaft, to an annular exterior surface facing away from the central axis, wherein the interior surface of the neck portion is formed of a first material (see “metal” at col. 3, line 61)/annular inner portion (34)  and the exterior surface of the neck portion is formed of a second material/annular outer portion (28), the first material being different from the second material (col. 4, lines 38-40).

Claims 1-7 & 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumura, US 5,026,323.  Fukumura discloses a  boot (1) for a shaft assembly joint, comprising: 
a flexible tubular wall extending between a first end and a second end along a central axis (see Fig. 1), the first end being configured for receipt about a housing (2) of the shaft assembly joint and the second end being configured for receipt about a shaft (3) extending from the shaft assembly joint, the first end having a skirt portion with a thickness extending from an annular interior surface, facing toward the central axis for fixed engagement with an outer surface of the housing, to an annular exterior surface facing away from the central axis, with the thickness of the skirt portion being anisotropic to provide the interior surface having an increased coefficient of friction relative to the exterior surface to facilitate maintaining the skirt portion in fixed engagement with the outer surface of the housing,
wherein the interior surface is formed of a first material (see “silicone rubber” at col. 2 line 36) and the exterior surface is formed of a second material (see “polyester elastomer” at col. 2, line 30), the first material being different from the second material,
wherein the first material forms an annular inner portion (5) of the skirt portion and the second material forms an annular outer portion (8, 9) of the skirt portion, the annular inner portion and the annular outer portion being bonded (see “caulked” at col. 2, line 65) to one another,
wherein the annular outer portion has an annular channel (8) configured for receipt of a clamp band (8),
wherein the annular inner portion has an annular rib (6) extending radially inwardly from the interior surface with the annular rib being configured for receipt in an annular groove (4) in the outer surface of the housing,
wherein the flexible tubular wall is formed of the second material,
wherein the first material has a first coefficient of friction (see item 6d below) and the second material has a second coefficient of friction (see item 6c below), the first coefficient of friction being greater than the second coefficient of friction,
the second end provides a neck portion with a thickness extending from an annular interior surface, facing toward the central axis for fixed engagement with an outer surface of the shaft, to an annular exterior surface facing away from the central axis, wherein the interior surface of the neck portion is formed of a first material (see “silicone rubber” at col. 2 line 36) and the exterior surface of the neck portion is formed of a second material (see “polyester elastomer” at col. 2, line 30), the first material being different from the second material,
wherein the first material of the neck portion forms an annular inner portion (5) of the neck portion and the second material of the neck portion forms an annular outer portion (8, 9) of the neck portion, the annular inner portion of the neck portion having a first coefficient of friction and the annular outer portion of the neck portion having a second coefficient of friction, the first coefficient of friction being greater than the second coefficient of friction.

Claim Rejections - 35 USC § 103
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura in view of Konegen, US 7,384,673.  Fukumura discloses the second material is an isotropic thermoplastic elastomer (see “polyester elastomer” at col. 2, line 30) but does not expressly disclose a lubricant additive.  At col. 2, lines 9-16, Konegen discloses that it is known in the art to add a lubricant to a thermoplastic elastomer like that of Fukumura in order to reduce noise.  As such, it would have been obvious to one of ordinary skill in the art to modify the boot of Fukumura by adding lubricant to its second material in order to reduce noise.
As to claim 9, Fukumura does not disclose the first material includes a lubricant additive.
As to claim 10, Fukumura discloses the first material (see “rubber” at col. 2 line 36) is an elastomer material, but does not expressly disclose that it is thermoplastic.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use thermoplastic elastomer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konegen, US 5,836,824 discloses a boot for a shaft assembly.
Engineers Edge discloses coefficients of friction for various materials.
Science Direct discloses the coefficient of friction for polyester is 0.12-0.17
Jehbco discloses the coefficient of friction for silicone  is 1.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679